DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Simotas et al (US 2020/0128056 A1) and Lambourne et al (US 2020/0076939 A1) in view of Wang et al (US 2020/0169610 A1). Hereinafter referred as Simotas, Lambourne and Wang.
Regarding claims 1 and 10, Simotas teaches a method and a computer readable storage device of integrating a playback device for use with a backend server of a media streaming platform (fig. 1 illustrates a system for media casting and target devices that communicate with each other via a local area network. Such types of networks can guarantee easy connectivity since they are supported by virtually all modern devices featuring wireless network connectivity capabilities and such networks provide adequate bandwidth to support real time streaming media (page 3 paragraph (0072)) also see figure 3A), the method comprising: providing an application programming interface (API) command processor at a server to send and receive network communication with a cloud playback adapted system (upon guest check-in at the hotel, the control server sets the guests room status to “checked-in”, records a check-in timestamp and creates a pairing code for the guest room, which code may be used for pairing the source device with the target device(s) in the guest room (page 7 paragraph (0152)); receiving at the API command processor, from a cloud playback client associated with the cloud playback adapted system, a status of the cloud playback adapted system (the multicast discovery request message is received by the local proxy server as the local proxy server is also connected to the VLAN. The local proxy server intercepts the multicast discover request message and relays it without any changes to the target devices connected to the VLAN (page 8 paragraphs (0172)-(0173)); receiving at the API command processor, from the cloud playback client (an intermediate proxy server is added, e.g. in the form of a cloud service component. The intermediate proxy server may communicate with the local proxy server where the local proxy server is connected to VLAN where the target devices are also connected (page 9 paragraph (0206)), a playback command to control playback of a media content item (the control server may also be replaced by a cloud-based control server. The cloud-based control server may operate as a cloud control service that is accessible to the intermediate proxy server (page 9 paragraph (0209)); and sending a message from the API command processor to the cloud playback client in response to the playback command (once authenticated, the guest’s source device connects to the local proxy server and an application compatible with the casting protocol supported by the target device(s) located in the guest’s room. Once connected, the source device may display a list of available target devices connected to TVs in the guest room (page 9 paragraph (0214)), the message including an identification of the media content item to permit the cloud playback adapted system to retrieve the media content item for playback of the media content item by the cloud playback adapted system (upon reception of the multicast response message, the local proxy server applies its network rules. If the target device is not allowed to be discovered by and paired with the source device, then the local proxy server ignores the intercepted message. If the target device is allowed to be discovered by and paired with the source device, then the local proxy server modifies the intercepted message to create a new fabricated mDNS response message from the local proxy server to the source device (page 8 paragraph (0194)). 
However, Simotas is silent in teaching a status including a playback state of the cloud playback adapted system. Lambourne teaches on (page 14 paragraph (0134)) the computing device can retrieve the state information from its logical storage, from one or more of the playback devices, and/or from the cloud storage, and the computing device can generate the status menu based on the retrieved state information.
Therefore, it would be obvious to one of ordinary skill in the art to combine Simotas’ reference to include the teachings of Lambourne before the effective filing date of the claimed invention for a status including a playback state of the cloud playback adapted system. A useful combination is found on Lambourne (page 1 paragraph (0003)) the present disclosure is related to consumer goods and, more particularly, to methods, systems, products, features, services, and other elements to media playback or some aspect thereof.
However, Simotas and Lambourne are silent in teaching the playback state including information about a current media content item being played at the cloud playback adapted system. Wang teaches on (page 2 paragraph (0034)) the core cloud server CCS transmits the current state of the application YouTube (for example, the name of the movie being played and the number of minutes that the terminal device TD has displayed) to the multi-access edge computing cloud server MEC.
Therefore, it would be obvious to one of ordinary skill in the art to combine Simotas’ and Lambourne’s references to include the teachings of Wang before the effective filing date of the claimed invention for the playback state including information about a current media content item being played at the cloud playback adapted system. A useful combination is found on Wang (page 1 paragraph (0002)) the present disclosure relates to a system and a method for providing network service, and in particular it relates to a network service system and network service method.

Regarding claims 2 and 11, Simotas, Lambourne and Wang teach the method and a computer readable storage device of claims 1 and 10. Simotas teaches wherein the cloud playback adapted system is a playback device (page 2 paragraph (0021)). 
Regarding claims 3 and 12, Simotas, Lambourne and Wang teach the method and a computer readable storage device of claims 2 and 11. Simotas teaches the server communicates with the cloud playback client via a cloud playback protocol (the control server may also be replaced by a cloud-based control server. The cloud-based control server may operate as a cloud control service that is accessible to the intermediate proxy server (page 9 paragraph (0209)). 
Regarding claims 4 and 13, Simotas, Lambourne and Wang teach the method and a computer readable storage device of claims 1 and 10. Simotas teaches the cloud playback adapted system comprises: a playback device configured to communicate via an external protocol (page 2 paragraph (0021)); and a proxy backend server comprising the cloud playback client and an external protocol proxy (page 9 paragraphs (0208)-(0209)), wherein the server communicates with the cloud playback client via a cloud playback protocol, and wherein the external protocol proxy is configured to translate the cloud playback protocol to the external protocol (page 11 paragraph (0242)-(0244)). 
Regarding claims 5 and 14, Simotas, Lambourne and Wang teach the method and a computer readable storage device of claims 1 and 10. Simotas teaches updating a state of the cloud playback adapted system with the server based on the status of the cloud playback adapted system (the control server may then update its databases and send database changes to the local proxy server. Upon reception of the database changes, the local proxy server constructs or updates network filtering rules for control and sessions protocols used in content casting sessions (page 6 paragraphs (0135))). 
Regarding claim 6, Simotas, Lambourne and Wang teach the method of claim 1. Simotas teaches sending a media content item request to a media streaming server, the media content item request comprising the identification of the media content item; and retrieving the media content item from the media streaming server (a guest checks in at a hotel. His reservation is retrieved from the control server, which server may be a reservation system […] upon checking-in the guest is associated with a guest room and potentially with services like pre-paid internet access, telephone services pay-TV, etc. This information is stored at a database or other data structure at the control server (page 9 paragraph (0213)). 
Regarding claims 7 and 15, Simotas, Lambourne and Wang teach the method and a computer readable storage device of claims 1 and 10. Simotas teaches the message further comprises reporting instructions specifying a scheduled time for the cloud playback client to send the status to the API command processor (upon guest check-in at the hotel, the control server sets the guest room status to “checked-in” records a check-in timestamp and creates a pairing code for the guest room, which code may be used for pairing the source device with the target device(s) in the guest room. The guest room status, check-in timestamp and pairing code are then sent to the local proxy server for creating and enforcing network traffic rules related to the access of the source device to the guest room device(s) for content casting (page 7 paragraph (0152))). 
Regarding claim 8, Simotas, Lambourne and Wang teach the method of claim 7. Simotas teaches the reporting instructions comprise periodic markers (the discovery service may also periodically log all discovered target devices and services in size and/or time-limited log files using log rotation (page 5 paragraph (0102)). 
Regarding claim 9, Simotas, Lambourne and Wang teach the method of claim 7. Simotas teaches the reporting instructions comprise a check-in marker at a specified time (a user is allowed to cast but is also allowed to create a streaming channel for a limited time period by controlling access to a target device that is connected to a streaming encoder resource (page 10 paragraph (0225)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424